Citation Nr: 0416957	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-06 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anxiety neurosis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from August 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  At present, the 
issues of service connection for anxiety neurosis and 
entitlement to TDIU are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

The Board notes that the veteran was scheduled to present 
testimony at a hearing before a hearing office on June 5, 
2002, but that this hearing was re-scheduled at the request 
of the veteran for June 27, 2002.  However, the record 
contains evidence showing the veteran canceled the hearing 
scheduled for June 27, 2002.  As the record does not contain 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled, the Board 
deems the veteran's request for a hearing withdrawn.  See 38 
C.F.R. § 20.700-20.704 (2003).

Additionally, the Board notes that a May 2001 substantive 
appeal perfected the issue of entitlement to an increased 
rating for hearing loss.  However, following a July 2003 
rating decision granting the veteran a 70 percent rating for 
his hearing loss, he submitted a statement in July 2003 
indicating that he desired to withdraw his claim for an 
increased rating.  As such, the veteran's claim for an 
increased rating for hearing loss has been withdrawn.  See 38 
C.F.R. § 20.204 (2003).

Lastly, the Board notes, parenthetically, that it appears the 
RO determined that new and material evidence had been 
received, reopened the appellant's claim seeking entitlement 
to service connection for anxiety neurosis, per the October 
2001 rating decision and the May 2002 statement of the case, 
and proceeded to adjudicate the claim of service connection.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in a matter such as this, the 
Board has a duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Further, in view of the Board's disposition 
on this matter, the Board finds that such consideration will 
not result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. at 394.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
regarding whether new and material evidence has been received 
to reopen the veteran's claim of service connection for 
anxiety neurosis. 

2.  In an October 1977 rating decision, the RO originally 
denied the veteran's claim of service connection for anxiety 
neurosis.  Subsequently, in a November 1978 Board decision, 
the appellant was denied service connection for anxiety 
neurosis.  This decision is final.

3.  The evidence associated with the claims file since the 
November 1978 Board decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
anxiety neurosis. 


CONCLUSIONS OF LAW

1.  The November 1978 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the November 1978 Board 
decision is new and material and the claim of service 
connection for anxiety neurosis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the 
appellant's request to reopen the previously denied claim of 
service connection for anxiety neurosis was received prior to 
that date (in April 2001), those regulatory provisions do not 
apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for anxiety neurosis.  
As the Board has reopened the veteran's claim of service 
connection for anxiety neurosis, as further discussed below, 
the Board will not remand this to the RO for further 
development as it would be unproductive.  The veteran has not 
been prejudiced by this action.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2003); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992)).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a November 1978 Board 
decision, the Board denied the veteran's claim seeking 
entitlement to service connection for anxiety neurosis on the 
grounds that such disorder was not shown in service or within 
a year after discharge from service.  The Board further noted 
that the first clinical evidence of the existence of a 
psychiatric abnormality was shown on the Administration 
examination dated September 1977, approximately seven years 
after separation from service.  At that time, a diagnosis of 
anxiety neurosis was rendered.  It was pointed out that no 
clinical evidence had been submitted showing a diagnosis of a 
psychiatric abnormality prior to September 1977 or showing a 
relationship between the currently diagnosed disorder and 
active service.  The veteran was informed of the decision 
that same month, and this Board decision is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1100 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In this case, the evidence submitted following the November 
1978 Board decision includes copious private and VA medical 
records describing the treatment the veteran has received 
over time for various health problems, including psychiatric 
problems.  Specifically, the Board notes that the additional 
evidence includes a January 2001 statement from P. L. Nieves-
Lopez., M.D., indicating that the veteran had suffered from a 
depressive disorder for years, and that during his military 
service he showed character problems leading to aggressive 
behavior and being court martialed in two occasions.

Additionally, a June 2002 statement from Dr. Nieves-Lopez 
further indicates that the veteran's emotional disorder 
started during the time when he was in the military in active 
duty in Korea.  

A May 2001 VA mental examination report shows the veteran was 
diagnosed with anxiety disorder, and that in the examiner's 
opinion, there was no relationship between the 
neuropsychiatric condition and the veteran's service-
connected hearing problems.

Upon a review of the evidence, the Board finds that the 
evidence submitted following the November 1978 Board decision 
is new and material.  The additional evidence is new because 
it was not in existence at the time of the prior rating 
decision.  Further, the additional evidence is material as it 
bears directly and substantially on the issue under 
consideration of service connection for anxiety neurosis.  
The evidence is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).


ORDER

New and material evidence having been received, the claim of 
service connection for anxiety neurosis is reopened; the 
appeal is granted to this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for anxiety neurosis, the Board now turns to the merits of 
the claim, as well as to the claim of entitlement to TDIU.

As discussed above, pursuant to the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the remaining issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
Board notes that the veteran was originally denied service 
connection for anxiety disorder in an October 1977 rating 
decision, and subsequently in a November 1978 Board decision.  
The service medical records are in fact negative for any 
psychiatric treatment or complaints.  In this regard, given 
the above described statements dated January 2001 and June 
2002 from Dr. Nieves-Lopez, and the May 2001 VA mental 
examination report, the Board finds that an additional VA 
examination by a psychiatrist discussing the above cited 
medical evidence is necessary prior to appellate 
adjudication.

Additionally, the Board notes that the veteran has not been 
given the benefit of a VA examination discussing the 
veteran's eligibility to TDIU, given that he is currently 
service-connected for bilateral hearing loss and tinnitus.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo VA 
examinations in order to ascertain the etiology of the 
claimed anxiety neurosis and his entitlement to TDIU.

Further, it appears the veteran has been treated for the 
claimed psychiatric disorder by various private and VA health 
care providers.  As such, the RO should assist the appellant 
in obtaining any additional available VA and private medical 
records that may be identified as relevant to the claims on 
appeal, including the most recent treatment records from the 
Mayaguez and San Juan VA Medical Centers.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed anxiety neurosis and his 
unemployability.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) relevant to the 
claimed anxiety neurosis and 
unemployability.  All identified 
treatment records from any reported VAMC 
not already within the claims file, 
including records from VA Medical Centers 
located in Mayaguez and San Juan, should 
be obtained and associated with the 
claims file.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:

a)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed 
anxiety neurosis.  If no such disorder is 
found by the examiner, the examiner 
should so indicate.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's medical records and 
history, including the service medical 
records, the January 2001 and June 2002 
statements from Dr. Nieves-Lopez, and the 
May 2001 VA mental examination report.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed anxiety neurosis became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, or is 
otherwise related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed anxiety neurosis is proximately 
due to a service-connected disability, 
including bilateral hearing loss.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed anxiety 
neurosis became manifest more than one 
year after the veteran's discharge from 
service, and/or is related to any post-
service event(s), injuries or diseases.  
If the etiology of the claimed anxiety 
neurosis is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
anxiety neurosis.  

The examiner should further comment as to 
the veteran's current level of 
occupational impairment due to the 
anxiety neurosis, as to whether the 
disorder limits the veteran's ability to 
obtain or retain gainful employment, and 
as to other alternative types of 
employment recommended for the veteran, 
if any, given this disorder.  Moreover, 
the examiner should render an opinion as 
to whether the disability alone causes 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

b)  The veteran should also undergo an 
examination by an appropriate specialist 
to evaluate the severity of his service-
connected disabilities, including hearing 
loss and tinnitus.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims folder was 
reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disabilities.  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
disabilities.  The examiner must proffer 
an opinion as to the specific extent and 
severity of the appellant's disabilities, 
to include a complete and detailed 
discussion of all functional limitations 
associated with these disabilities, 
including precipitating and aggravating 
factors, and the effect these 
disabilities have upon daily activities. 

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected disabilities have, if 
any, on his earning capacity.  The 
examiner should further comment as to the 
veteran's current level of occupational 
impairment due to his disabilities, as to 
whether these disabilities limit the 
veteran's ability to obtain or retain 
gainful employment, and as to other 
alternative types of employment 
recommended for the veteran, if any, 
given these disabilities.  Moreover, the 
examiner should render an opinion as to 
whether these disabilities alone cause 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and copies of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folders.

5.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
anxiety neurosis, and entitlement to 
TDIU.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



